EX-99.77J REVALUATION Exhibit 77(j)(b) – Restatement of Capital Accounts For the year ended July 31, 2012, the O’Shaughnessy Funds made the following permanent tax adjustments on the statements of assets and liabilities: Undistributed Net Investment Income/(Loss) Accumulated Net Realized Gain/(Loss) Paid-in Capital All Cap Core Fund $(21) $21 $- Enhanced Dividend Fund 8,981 666 (9,647) Small/Mid Cap Growth Fund (14) 125 The reclassifications have no effect on net assets or net asset value per share.
